Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 18, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground he voluntarily left his employment without good cause. The board has found that the -claimant resigned his employment voluntarily and for personal, noncompelling reasons. The record provides substantial evidence to support its determination (Matter of Silver [Levine], 50 AD2d 639). Decision affirmed, without costs. Koreman, P. J., Greenblott, Kane, Larkin and Reynolds, JJ., concur.